     Case 3:18-cv-02651-BT Document 1 Filed 10/05/18   Page 1 of 8 PageID 1



                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

AUDREY WOOD,                             §
                                         §
               Plaintiff,                §
                                         §
v.                                       §         Cause No. 3:18-cv-2651
                                         §
JB INVESTMENT, LLC,                      §
KHUSHMEET DHILLON and                    §
GURLEEN K DHILLON,                       §              A Jury is Demanded
                                         §
        Defendants.                      §


                COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, AUDREY WOOD, by and through her undersigned counsel, hereby

brings this action against Defendants, JB INVESTMENT, LLC, and KHUSHMEET

DHILLON and GURLEEN K DHILLON (hereinafter sometimes referred to

collectively as “Defendants”), pursuant to the Fair Labor Standards Act of 1938

(FLSA), 52 Stat. 1060, as amended, 29 U.S.C. §201 et seq (1994 ed. and Supp.

III)(“FLSA”).

                                        PARTIES

     1. Plaintiff resides in Dallas, Texas.

     2. From January 3, 2018, through August 4, 2018, Defendants employed

        Plaintiff as a “Clerk.”



                                                                              1
Case 3:18-cv-02651-BT Document 1 Filed 10/05/18        Page 2 of 8 PageID 2



3. Plaintiff, AUDREY WOOD, was an “employee” of Defendants, as that term

   is defined by the FLSA. During her employment with the Defendants, the

   Plaintiff was individually and directly engaged in interstate commerce by her

   regular and recurring use the instrumentalities thereof (processing credit

   cards, handling interstate mail and telephone calls) as part of her regular and

   recurring job duties, and her work was essential to Defendants’ business

4. During her employment, Defendants paid Plaintiff at the rate of $9.00 per

   hour.

5. Plaintiff’s primary duties were to serve customers, stock inventory, and

   operate Defendants’ retail store.

6. Plaintiff’s hours of work varied based on Defendants’ schedule for the week.

   The Plaintiff typically worked 45 to 87 hours per week.

7. Defendant, JB INVESTMENT, LLC, is a limited liability corporation formed

   and existing under the laws of the State of Texas and which maintains and

   operates a business in Dallas County, Texas, and is subject to the provisions

   of the FLSA because at all relevant times it engaged in interstate commerce

   or was part of an enterprise engaged in interstate commerce as defined by 29

   U.S.C. §§203(r) and (s).

8. Defendants, KHUSHMEET DHILLON and GURLEEN K DHILLON, are

   managers of Defendant, JB INVESTMENT, LLC, and operate it on a day-to-


                                                                                2
Case 3:18-cv-02651-BT Document 1 Filed 10/05/18         Page 3 of 8 PageID 3



   day basis, act directly on behalf JB INVESTMENT, LLC as employers under

   29 U.S.C. § 203(d), and are therefore jointly and severally liable as such for

   the claims described in this Complaint.

9. Defendants, KHUSHMEET DHILLON and GURLEEN K DHILLON, are

   individuals who at all times relevant to this matter acted directly or indirectly

   in the interest of Defendant, JB INVESTMENT, LLC, in relationship to

   Plaintiff; therefore, Defendants, KHUSHMEET DHILLON and GURLEEN

   K DHILLON, and Defendant, JB INVESTMENT, LLC, are joint employers

   as defined by 29 U.S.C. § 203(d).

10.Defendants, KHUSHMEET DHILLON and GURLEEN K DHILLON, (1)

   possessed the power to hire and fire the Plaintiff, (2) supervised and controlled

   employee work schedules or conditions of employment, (3) determined the

   rate and method of payment, and (4) maintained employment records.

   Therefore, are statutory employers under the FLSA.

11. At all times material to this complaint, Defendants had employees subject to

   the provisions of 29 U.S.C. § 206 in the facility where Plaintiff was employed.

                         JURISDICTION AND VENUE

12.This Court has jurisdiction under the FLSA pursuant to 28 U.S.C. §1331 and

   29 U.S.C. §216(b).



                                                                                  3
Case 3:18-cv-02651-BT Document 1 Filed 10/05/18         Page 4 of 8 PageID 4



13.Venue is proper pursuant to 28 U.S.C. § 1391(b), because Defendants and

   Plaintiff transacted business within this judicial district and the events

   underlying this complaint occurred within this judicial district.

                      UNPAID OVERTIME WAGES

14.Between January 3, 2018, until August 4, 2018, Plaintiff worked numerous

   workweeks in excess of 40 hours per week.

15. During the weeks of employment where Plaintiff worked more than 40 hours,

   Defendants failed to pay Plaintiff the overtime premium required by the

   FLSA.

16.Plaintiff did not hold a position while employed by the Defendants that would

   qualify as exempt from the overtime requirements of the FLSA.

17.Defendants did not make a good faith effort to comply with the overtime

   provisions contained within the FLSA.

18. At all times relevant to this case, the Defendants had knowledge of Plaintiff’s

   regular and overtime work. Defendants approved Plaintiff’s work and hours.

   Plaintiff’s work benefitted Defendants.

19. Defendants’ actions were willful and in blatant disregard for Plaintiff’s

   federally protected rights.




                                                                                 4
Case 3:18-cv-02651-BT Document 1 Filed 10/05/18           Page 5 of 8 PageID 5



20. Defendants are liable to Plaintiff under the FLSA for all unpaid wages and

   overtime compensation as well as for liquidated damages, attorney’s fees, out

   of pocket expenses and costs of Court.

21.The Defendants are obligated by law to pay Plaintiff at a rate of one and one-

   half times the regular hourly rate for each hour worked over forty (40) in any

   workweek.

22. Defendants did not pay Plaintiff the overtime rate for hours worked over 40.

23. As a result of Defendants’ unlawful conduct, Plaintiff is entitled to actual and

   compensatory damages, including the amount of overtime which was not paid

   and which should have been paid at the proper overtime premium.

24. Plaintiff further seeks liquidated damages as Defendants’ conduct is in

   violation of Section 7 of the FLSA, 29 U.S.C. § 207.

25. Plaintiff also seeks compensation of recoverable expenses, costs of court, and

   reasonable and necessary attorney’s fees pursuant to 29 U.S.C. §216(b).

26. Plaintiff has retained the law firm of Ross Law, P.C. to represent her in this

   suit. Plaintiff has entered into a valid contract with Ross Law, P.C. and has

   appointed that firm and the undersigned counsel to be her sole agent, attorney-

   in-fact, and representative in this suit, exclusive of all other parties, including

   Plaintiff. To avoid tortious interference with Plaintiff’s obligations to their

   attorneys in this suit, all communications concerning this suit must be made


                                                                                    5
    Case 3:18-cv-02651-BT Document 1 Filed 10/05/18          Page 6 of 8 PageID 6



      by Defendant and Defendant’s attorneys solely to and through the

      undersigned counsel. Plaintiff’s contract with and representation by Ross

      Law, P.C. and the undersigned attorney gives rise to a claim for reasonable

      and necessary attorney’s fees that Plaintiff is entitled to collect from

      Defendant pursuant to 29 U. S. C. § 216(b).

                               PRAYER FOR RELIEF

      Plaintiff, AUDREY WOOD, prays that the Court assume jurisdiction of this

cause and that Defendants be cited to appear. Plaintiff prays that the Court award

the following relief, under law and equity, as applicable:

   a. Judgment against Defendants, jointly and severally, for all unpaid overtime

      wages found to be due and owing;

   b. Judgment against Defendants, jointly and severally, that their violations of the

      FLSA were willful;

   c. Judgment against Defendants, jointly and severally, for an amount equal to

      the unpaid overtime compensation as liquidated damages;

   d. If liquidated damages are not awarded, an award of pre-judgment interest;

   e. Post-judgment interest at the applicable rate;

   f. All costs, recoverable expenses and attorney’s fees incurred in prosecuting

      these claims;

   g. Leave to amend to add claims under applicable state laws, if necessary; and,


                                                                                    6
    Case 3:18-cv-02651-BT Document 1 Filed 10/05/18        Page 7 of 8 PageID 7



   h. For such further relief as the Court deems just and equitable to which Plaintiff

      is entitled.

                            JURY TRIAL DEMAND

      Plaintiff, AUDREY WOOD, hereby demands a trial by jury on all claims she

has asserted in this Complaint.



                                       Respectfully submitted,

                                       ROSS LAW GROUP




                                       ______________________________
                                       CHARLES L. SCALISE
                                       Texas Bar No. 24064621
                                       Attorney-in-Charge
                                       1104 San Antonio Street
                                       Austin, Texas 78701
                                       (512) 474-7677 Telephone
                                       (512) 474-5306 Facsimile
                                       Charles@rosslawgroup.com


                                       Steven R. Samples
                                       Texas Bar No. 24086348
                                       Samples Ames PLLC
                                       1512 Crescent Drive, Suite 119
                                       Carrollton, Texas 75006
                                       Phone: (214) 308-6505
                                       Fax: (855) 605-1505

                                       ATTORNEYS FOR PLAINTIFF


                                                                                    7
   Case 3:18-cv-02651-BT Document 1 Filed 10/05/18      Page 8 of 8 PageID 8




                               VERIFICATION

       I, AUDREY WOOD, Plaintiff in this action, have read the above and foregoing
Verified Complaint and Demand for Jury Trial and the factual statements contained
herein are within my personal knowledge, and under penalty of perjury that the
foregoing is true and correct.

                               _______________________________
                               AUDREY WOOD, Plaintiff

      EXECUTED on this the ___ day of __________, 2017




                                                                                8
